oFFICIAL NorrcE FRoM couRT oF cRMTNAL AIpEALS oF TExAS FILE   coPY
                   P,O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




21412015                                                 GOA No. 13-10-00273-CR
Aguilar, Samuel                                                        PD-1379-14
On this day, the Appellant's                        discretionary review has been
refused.
                                                                  Abel Acosta. Clerk

                            13TH COURT OF APPEALS CLERK
                            DORIAN RAMIREZ
                            901 LEOPARD
                            coRPUS CHRTSTT, rX 78401
                            - DELIVERED VIA E-MAIL -